DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-12 are objected to because of the following informalities:  Dependent claims 8-12 depend from claim 7 which begins with “A non-transitory computer readable storage medium…” However claims 8-12 being with “the storage medium according to claim 7” i.e. the preambles do not match. Applicant is required to amend claims 8-12 to state, “The non-transitory computer readable storage medium of claim 7…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to the independent claims, using claim 1 as an example, there is “at least one operation device;” then “the specified operation device;” then several “the operation device.” Each of these terms is unique and thus it is unclear if they relate back to the previous term or to a subset of the previous term or to something else altogether. Similarly in the last limitation of the claim there is “the vibration” however, there is no strict antecedent basis for this as previously it is “vibrate,” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-16, 19-22 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0344163 to Imada.
	With regard to claim 1, Imada discloses a game system comprising: an information processing apparatus (0024, “entertainment apparatus”); at least one operation device (0032, “controller”); the information processing apparatus includes one or more processors (0026); the operation device includes an inertial sensor (0039) and a vibrator (0042) and is configured to: transmit inertia data based on an output of the inertial sensor to the information processing apparatus (0039); vibrate the vibrator based on a vibration control signal received from the 
	With regard to claim 2, Imada discloses that the inertial sensor includes at least an acceleration sensor (0039), and if a magnitude of a change in an acceleration detected by the acceleration sensor in a predetermined period is smaller than a reference, the one or more processors determine that the operation device is not moving (0046; 0050).
	With regard to claim 3, Imada discloses that the one or more processors further: based on the inertia data based on the output of the inertial sensor included in the operation device, determine whether or not an orientation of the operation device satisfies a cancellation condition (0050); and if the cancellation condition is satisfied, cancel the limitation of the vibration (fig. 3; 0046; 0050).
	With regard to claim 4, Imada discloses the operation device further includes an operation button and/or a direction input stick (0047-0048_, and if an input is provided to the operation button and/or the direction input stick, the one or more processors further cancel the limitation of the vibration (fig. 3; 0046-0048).
	Claims 7-10, 13-16, and 19-22 are mirrors of claims 1-4 and are rejected as above. Similarly, claim 25 is a mirror of claim 1 and is rejected as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Imada in view of US Patent Application Publication No. 2016/0354688 to Harkham.
	With regard to claims 6, 12, 18, and 24, Imada discloses in a situation where a player has a turn performing a game operation, at least under the condition that it is determined that the operation device corresponding to the player is moving, causing the vibration control signal for vibrating the vibrator of the operation device to be output from the information processing 
	Imada does not explicitly disclose a game with a plurality of players that perform game operation in order in the game processing. However, Harkham teaches such a limitation (0106).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Harkham with the disclosure of Imada such that different games can be played on the gaming device thus providing different interest levels of players who may want to compete but would rather have individual play time rather than competing for the same objectives at the exact same time.
	Allowable Subject Matter
Claims 5, 11, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable once the rejection based upon 35 USC 112(b) has been addressed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Imada does not disclose the limitations of claims 5, 11, 17, and 23. While US Patent No. 11,013,991 to Seibert discloses operation devices that can be connected to an information processing apparatus (See Figs. 1A, 1B); it does not appear to suggest that limiting the vibration would be canceled once “the operation device is attached to the information processing apparatus,” as required by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715